Citation Nr: 0530926	
Decision Date: 11/16/05    Archive Date: 11/30/05

DOCKET NO.  03-29 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been presented to 
reopen the claim of entitlement to service connection for the 
cause of death.

ATTORNEY FOR THE BOARD

E. I. Velez Pollack, Associate Counsel


INTRODUCTION

The veteran had active service from December 19, 1941 to May 
27, 1942 and from June 10, 1945 to May 13, 1946.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of June 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.  

In March 2005, the Board remanded the case for further 
development.


FINDINGS OF FACT

1.  Entitlement to service connection for the cause of death 
was denied by the RO in a rating decision dated in July 1990.  
The appellant was notified of the decision and did not 
appeal.

2.  The evidence submitted since the RO's July 1990 decision 
is cumulative or not competent or relevant.



CONCLUSIONS OF LAW

1.  The July 1990 rating decision, which denied service 
connection for the cause of death, is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2005).

2.  The evidence received since the July 1990 rating 
decision, which denied service connection for the cause of 
death, is not new and material, and the claim is not 
reopened.  38 U.S.C.A. §§ 5103A, 5107, 5108 (West 2002); 
38 C.F.R. § 3.156(a) (prior to August 29, 2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The law eliminates the concept of a well-
grounded claim, and redefines the obligations of the VA with 
respect to the duty to assist claimants in the development of 
their claims.  First, the VA has a duty to notify the veteran 
and representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  Second, the VA has a duty to assist 
the veteran in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A.

The VA has promulgated revised regulations to implement these 
changes in the law.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a).  The intended effect of the regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance the 
VA will provide to a claimant who files a substantially 
complete application for VA benefits, or who attempts to 
reopen a previously denied claim.

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the issue of reopening the claim for the cause of death.  The 
appellant was provided adequate notice as to the evidence 
needed to substantiate her claim.  The Board concludes that 
the discussions in the rating decision, the statement of the 
case (SOC), and supplemental statement of the case (SSOC) 
informed the appellant of the information and evidence needed 
to substantiate the claim and complied with the VA's 
notification requirements.  The communications, such as a 
VCAA letter from November 2003, explained the evidence 
necessary to establish entitlement.  In addition, the letter 
described what evidence was to be provided by the veteran and 
what evidence the VA would attempt to obtain on his behalf.  
See generally Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The RO also supplied the appellant with the 
applicable regulations in the SOC issued in July 2003.  The 
basic elements for reopening a claim have remained unchanged 
despite the change in the law with respect to the duty to 
assist and notification requirements.  The VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.

The Board notes that in Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), the United States Court of Appeals for Veterans 
Claims (Court), citing Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II), held that a VCAA notice must be 
provided to a claimant before the initial unfavorable [agency 
of original jurisdiction (AOJ)] decision on a service-
connection claim.  Furthermore, in Mayfield the Court noted 
that an error in the timing of the notice is not per se 
prejudicial and that to prove prejudice, the appellant had to 
claim prejudice with specificity.  In the present case VCAA 
notice was provided after the rating decision, however, the 
Board finds that there was no prejudice to the appellant.  
The Court in Mayfield noted that there could be no prejudice 
with an error in the timing of the VCAA notice if its purpose 
of affording the claimant a meaningful opportunity to 
participate effectively in the processing of his claim, was 
satisfied.  In other words, the claimant should be provided 
VCAA notice and an appropriate amount of time to respond and 
proper subsequent VA process.  That is what was done in the 
present case.  The appellant was given the VCAA notice letter 
and was given an ample opportunity to respond.  The veteran 
has not claimed any prejudice as a result of the timing of 
the VCAA letter.  Therefore, to decide the appeal would not 
be prejudicial error.  

In Mayfield, the Court also held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
supports to the claim, or something to the effect that the 
claimant should "submit any additional evidence that 
supports your claim."  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  In this case the letter dated in November 2003 
specifically described the evidence needed to substantiate 
the claim and requested the appellant to "send the send the 
requested items to [the RO]."  Therefore, the Board finds 
that the letter as a whole complied with the fourth element.  
Thus, the Board finds that each of the four content 
requirements of a VCAA notice has been fully satisfied.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
claims file contains the veteran's service medical records.  
For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the claim.  The Board finds that 
the evidence of record provides sufficient information to 
adequately evaluate the claim, and the Board is not aware of 
the existence of any additional relevant evidence which has 
not been obtained.  Therefore, no further assistance to the 
appellant with the development of evidence is required.

New and Material 

Applicable regulation states that new and material evidence 
means evidence not previously submitted to agency decision 
makers which bears directly and substantially upon the 
specific matter under consideration which is neither 
cumulative nor redundant and which by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a).  Evidence that is solely 
cumulative or repetitious in character will not serve as a 
basis for reconsideration of a previous decision.  

The Board notes that the legal standard of what constitutes 
"new and material" evidence was amended on August 29, 2001.  
This amendment is inapplicable in the instant case as the 
amendment applies prospectively to claims filed on or after 
August 29, 2001.  66 Fed. Reg. 45,620, 45,630 (August 29, 
2001).

The RO, in a decision dated in July 1990, denied the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death on the basis that there was 
no disability of service origin which is etiologically 
related to the cause of the veteran's death.  In essence, the 
RO concluded that there was no evidence of record of a 
disability in service that had caused the veteran's death.  
The appellant did not appeal the RO's decision, and it became 
final.  

The evidence which was of record at the time of the prior 
decision included the veteran's death certificate dated in 
September 1988 which noted the cause of death as respiratory 
failure, type 2 as a result of congestive heart failure (cor 
pulmonale).  At the time of death the veteran was not service 
connected for any disability.  

A physical examination dated in May 1946 for purposes of 
separating from service noted all systems normal and a 
negative chest x-ray.  

Evidence added to the record since July 1990, includes an 
unsigned declaration from Dr. J. which states that he served 
with the veteran and that he remembers the veteran developing 
asthma during the cold nights and that the veteran was always 
dyspenic; a certification from the Riverside Medical Center 
dated in June 2001 which notes the veteran's cause of death 
as chronic obstructive pulmonary disease, congestive heart 
failure secondary to respiratory failure, type II; an 
affidavit from a fellow servicemember dated in May 2003 which 
notes that he observed the veteran affected with pneumonia 
which was aggravated by malnutrition while in service;and, a 
death certificate from the Parish Rectory of la Carlota City 
received in December 2003, which notes the veteran's cause of 
death as asthma respiratory Arrest.

The July 1990 rating decision was final based upon the 
evidence then of record.  A previously denied claim will be 
reopened if new and material evidence is submitted.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  If the Board 
determines that the evidence is new and material, the case is 
reopened and evaluated in light of all the evidence, both new 
and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  
In making this determination, the Board must look at all of 
the evidence submitted since the time that the claim was 
finally disallowed on any basis, not only since the time the 
claim was last disallowed on the merits.  Evans v. Brown, 9 
Vet. App. 273 (1996).  In the present case, this means that 
the Board must look at all the evidence submitted since the 
July 1990 decision.

The Board has made a careful review of the record.  The Board 
notes that at the time of the prior denial, the veteran was 
not service connected for any disease or disability and there 
was no evidence of a disease or injury in service.  Since 
that determination, the appellant has presented lay 
statements which state that they observed the veteran suffer 
from asthma and pneumonia while in service.  However, the 
Board notes that this is not competent evidence of a 
diagnosis of a disease or injury while in service.  Although 
a lay person is competent to testify as to symptoms they 
observed, they are not competent to render a medical 
diagnosis.  See Layno v. Brown, 6 Vet. App. 465 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (holding 
that a witness must be competent in order for his statements 
or testimony to be probative as to the facts under 
consideration).  

The Board also notes that in an unsigned statement from Dr. 
J. a fellow servicemember who also happened to be a doctor 
states that the veteran suffered from asthma and dyspnea 
while in service.  However, the Board notes that in a later 
statement dated in July 2001 from Dr. J. he states that he 
never treated the veteran.  Therefore, the Board finds the 
unsigned statement is not competent and may not serve as a 
basis to reopen.  In regard to a purported certificate from a 
vicar, the document is not in accord with the medical 
evidence and is not competent to establish the cause of 
death.

Accordingly, the Board finds that the additional evidence 
submitted is not new and material.  Accordingly, the claim is 
not reopened.  


ORDER

The application to reopen the claim for entitlement to 
service connection for the cause of the veteran's death is 
denied.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


